Citation Nr: 0508085	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery 
disease, as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus, type II.

2.  The medical evidence shows a current diagnosis of 
coronary artery disease.

3.  The competent medical evidence of record reveals that the 
veteran's coronary artery disease is aggravated by his 
diabetes mellitus type II.


CONCLUSION OF LAW

Coronary artery disease is aggravated by service-connected 
diabetes mellitus, type II.  38 U.S.C.A. §§ 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in November 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran 's service 
department medical records are on file.  The claimant 
provided authorization for the release of his private medical 
records in January 2003, and his private medical records were 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The claimant was notified of the need for a VA examination, 
and one was accorded him in November 2003.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Secondary Service Connection for Coronary Artery Disease

The veteran seeks service connection for coronary artery 
disease, as secondary to his service-connected diabetes 
mellitus, type II.  Specifically, he alleges that his 
coronary artery disease has been considerably complicated by 
his service-connected diabetes, and supports this contention 
with the medical opinions of two private physicians.

The veteran's service medical records include an entrance 
examination conducted in December 1968, immediately prior to 
enlistment.  The report of medical examination reported no 
abnormal findings, with the exception of tattoos on both 
arms.  The result of a blood pressure reading was 138/60, 
with a pulse reading of 60.  The subjective self-
questionnaire completed in conjunction with the entrance 
examination reveals no notation of family history of 
diabetes.  However, the questionnaire notes that the 
veteran's father died of a heart attack at age 53.  The 
questionnaire also reveals no personal history of abnormal 
blood pressure.  The veteran was found qualified for 
enlistment.

An examination upon separation from service was conducted in 
November 1971.  The clinical evaluation was devoid of any 
notation of medical abnormalities, including for the heart 
and vascular system categories.  The result of a blood 
pressure reading was 132/82, and a pulse reading was 86.  The 
veteran was deemed qualified for separation from service.

Subsequent to service discharge, a January 2003 letter from 
the veteran's primary private physician stated that the 
veteran had been going to diabetic classes and taking 
medication to lower his blood sugar.

A September 2003 statement from the veteran's cardiology 
specialist revealed a diagnosis of diabetes mellitus type 2, 
and noted that the diabetes required insulin and a restricted 
diet for proper management.  The statement also concluded 
that the veteran's cardiovascular complications were directly 
due to his diabetes mellitus type 2, and that the veteran had 
significant coronary artery disease.

A letter accompanying the September 2003 statement narrated 
the veteran's cardiac history from 1991, when the veteran had 
his first heart attack, through the present.  The letter 
revealed that the veteran's ejection fraction was 42 percent 
as tested in 1995, 40 percent in June 2001, 40 percent in 
November 2001, and 37 percent in February 2003.

The examination that formed the basis of the letter described 
above revealed a blood pressure reading of 120/85, a normal 
pulse, unlabored respirations, and normal right-sided 
pressure upon cardiac examination.  The veteran's carotids 
had a normal upstroke.  He had entirely clear lungs, and had 
1+ to trace bilateral symmetric pitting edema.

The cardiology specialist concluded that the veteran's 
diabetes mellitus type II clearly impacted on his prognosis 
regarding his heart problem, and "that someone with diabetes 
and heart disease is in a worse situation than someone with 
heart disease alone and the absence of diabetes."

A November 2003 VA heart examination report noted that due to 
the veteran's prior heart condition and ejection fraction of 
37 percent, a benchmark of 60 percent disabled was 
established for the severity of the veteran's heart condition 
prior to January 2003.  

The physical examination revealed the veteran had a blood 
pressure reading of 145/79 sitting, 151/83 standing, and 
160/90 on the right arm with standing.  The veteran stated 
that he was unwilling to have any additional coronary artery 
workups, as he was afraid that he would not be able to 
survive the next time an automatic external defibrillator was 
used to revive his heart.  The examiner also noted that the 
veteran had 2+ edema to upper calves bilaterally, multiple 
scarring from donor sites on his legs, and that his heart had 
rate and rhythm revealing no irregularities per auscultation.

The VA examiner's diagnosis was diabetes mellitus type II and 
preexisting coronary artery disease.  The examiner opined 
that, "[t]he opinion related to aggravation of his 
preexisting condition by diabetes would be considered 
considerable.  [The veteran] has coronary artery disease, 
severe status post myocardial infarction times three and 
coronary artery bypass graft times two.  Opinion-type II 
aggravating his preexisting condition as stated 
considerably."

A May 2004 letter from the veteran's primary private 
physician stated that "[c]ertainly, [the veteran's] diabetes 
mellitus has affected his coronary artery disease and 
medically speaking, the effects of diabetes on coronary 
artery disease can occur before diabetes mellitus presents 
itself clinically."

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Moreover, in the case of cardiovascular 
disease, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

The evidence of record does not support a grant of service 
connection for coronary artery disease on a direct or 
presumptive basis.  There is no evidence of any findings or 
treatment for a heart condition in service or within one year 
subsequent to service discharge.  Neither are there any 
medical opinions causally relating the veteran's current 
diagnosis of coronary artery disease to his military service 
or to any incident therein.  Indeed, the veteran's private 
physician indicates that the veteran had already been 
experiencing heart trouble for twelve years before he was 
diagnosed with diabetes mellitus type II, in 2003.

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 
38 C.F.R. § 3.310).

However, sufficient evidence exists to support a grant of 
service connection for coronary artery disease, on a 
secondary basis, as being aggravated by the veteran's 
service-connected diabetes mellitus, type II.  All the 
medical evidence of record, to include both VA and private 
physicians, have stated not only that the veteran has 
coronary artery disease, but also that the coronary artery 
disease has been and is aggravated and/or considerably 
affected by the veteran's diabetes mellitus type II, his 
service-connected disability.  Most critically, the September 
2003 cardiologist's statement specifically holds that the 
veteran has cardiovascular complications that were directly 
due to diabetes mellitus.  

In the April 2004 statement of the case, the RO found that 
the amount of aggravation of the veteran's coronary artery 
disease, by his service-connected diabetes mellitus type II, 
could not be determined because the veteran declined a 
particular diagnostic test.  However, the issue for 
consideration is not the amount of compensation that would be 
warranted if the veteran's heart disorder was found secondary 
to service-connected diabetes mellitus, but only if the 
veteran's heart disorder is secondary to service-connected 
diabetes mellitus.  The VA examination report includes the 
examiner's opinion that the veteran's diabetes mellitus 
considerably aggravated his preexisting heart condition.  
Impliedly, then, it follows that the diagnostic test the 
veteran declined to undergo, in this particular instance, was 
not necessary for the examiner to form an opinion on the 
issue of aggravation.  

Although the amount to which the veteran's coronary artery 
disease has been aggravated must still be determined, whether 
the coronary artery disease has been aggravated in any regard 
is clear.  Both of the veteran's private physicians have 
found that the veteran's coronary artery disease has been 
aggravated by his diabetes mellitus type II.  All medical 
opinions of record support a finding of secondary service 
connection under Allen.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

Accordingly, service connection for coronary artery disease, 
as secondary to the service-connected disability of diabetes 
mellitus, is granted. 


ORDER

Service connection for coronary artery disease, as secondary 
to diabetes mellitus, type II, is granted.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


